PER CURIAM.
This is an appeal by a defendant who was found guilty and sentenced for (1) buying, receiving and concealing stolen property and (2) possession of burglarious tools made unlawful by F.S. § 810.06, F.S. A. Appellant’s points on appeal urge the insufficiency of the evidence to sustain each of the charges. We affirm.
The conviction for the receiving and concealing stolen property was proper under the circumstances of this case inasmuch as the appellant was found shortly after 2:00 a. m. in the possession of a recently stolen boat which was partially concealed and with which he was discovered while in the process of either attempting to further conceal the stolen property or to facilitate its transportation further from the scene of the crime. See the rule as stated in Ard v. State, Fla.1959, 108 So.2d 38.
The conviction for the possession of bur-glarious tools is based upon legally sufficient evidence under the rule set forth in Schwam v. State, Fla.App. 1969, 222 So.2d 790.
Affirmed.